October 31, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               MORRELL MASONRY SUPPLY, INC., Appellant

NO. 14-12-00684-CV                           V.

                     BRICKLAND HOMES, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Brickland
Homes, Inc., signed April 20, 2012, was heard on the transcript of the record. We
have inspected the record and hold the trial court erred by granting summary
judgment dismissing Morrell Masonry Supply Inc.’s August and September Lien
claims. We therefore order that the portions of the judgment granting summary
judgment on those claims and awarding attorneys’ fees are REVERSED and the
case is REMANDED for further proceedings in accordance with this court’s
opinion.

      We find no error in the remainder of the judgment and order it AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.